Citation Nr: 1232694	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a pelvic fracture with left hip pain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska.

This matter was previously before the Board in May 2006, at which time it was remanded for further development.

In February 2007, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2008 Order, granted a Joint Motion for Remand.  The matter was then returned to the Board in January 2010 and was remanded for additional development.

In December 2010, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the Court which, in an April 2012 Order, granted a Unilateral Motion for Vacatur and Remand, vacating the Board's December 2010 decision and remanding the claim for further action.  The matter is now returned to the Board.

In various correspondence of record, the Veteran has indicated that he was no longer able to work due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   As such, the issues before the Board are as set forth above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the interest of clarity, the Board deems it necessary to address the procedural posture of the Veteran's claim.  In Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2011) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011).  Following the issuance of the August 2001 rating decision awarding service connection for pelvic fracture with left hip strain, in which an initial 10 percent disability rating was assigned effective February 4, 1999, in March 2002, the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) in which he indicated that he believed his left hip condition was worse than stated.  While this correspondence did not specifically state that it was intended to be a notice of disagreement with the August 2001 rating action, the submission was received prior to the expiration of the appellate period for this RO determination, and it suggests that the Veteran took issue with the assigned 10 percent disability rating.  As such, the current appeal arises from the August 2001 rating action.

During the pendency of this appeal, in an undated letter received by VA's Office of General Counsel in May 2012, the Veteran referred to the existence of additional evidence that would support his claim for an increased disability rating.  The Veteran, further, requested that proceedings be stayed until he could acquire all of the necessary records in support of his claim.  As the Veteran has indicated that he has additional evidence that would support his claim for an increased disability rating, VA has a duty to endeavor to obtain all relevant records identified by the Veteran.  See 38 C.F.R. § 3.159 (2011).  The need for additional examination of the Veteran's service-connected left hip disability is left to the discretion of the RO following review of any additional evidence submitted by the Veteran which may merit the need for such examination.

Additionally, as noted above, the Veteran has asserted that he was unable to work full time due to his service-connected disabilities.  In Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  The issue of entitlement to a TDIU, is inextricably intertwined with the Veteran's claim for an increased initial disability rating for the service- connected left hip disability, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The Board notes that the Veteran's current disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability  rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).  If, after completion of the above development, there is evidence, including the Veteran's contentions, that he has been unemployed during the appeal period, and he has not met the percentage requirements for TDIU, RO should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities must also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and ask that he indentify all additional VA and private medical treatment records in support of his claim for an increased initial disability rating for the service-connected residuals of a pelvic fracture with left hip pain.  The Veteran shall be requested to forward any such treatment records in his possession to the RO, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142).  All identified treatment records shall then be obtained and associated with the claims file. If a negative response is received from the Veteran, such should be associated with the claims file.  If there are no such records available, the Veteran must be so notified and afforded an opportunity to respond. 

2.  The RO shall contact the appropriate VA medical facilities and attempt to obtain any medical treatment records pertaining to the Veteran for his service-connected disabilities.  All records obtained shall be associated with the Veteran's claims file.  If there are no such records available, the Veteran must be so notified and afforded an opportunity to respond.

3.  If, after completion of the above development, additional evidence has been associated with the record which renders it necessary for the Veteran to be afforded an additional VA examination, such should be scheduled by the RO.

4.  If, after completion of the above development, there is evidence, including the Veteran's contentions, that he has been unemployed during the appeal period, and he has not met the percentage requirements for TDIU, the RO shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


